DEBORAH B. WHITE, Appellant,
v.
SANFORD WHITE, ANDREA WHITE, and THOMAS SMITH, as Personal Representatives of the ESTATE OF CHARLES R. WHITE, Appellees.
No. 4D10-705.
District Court of Appeal of Florida, Fourth District.
May 26, 2010.
Neil B. Jagolinzer of Christiansen & Jacknin, West Palm Beach, for appellant.
Jane Kreusler-Walsh of Kreusler-Walsh, Compiani & Vargas, P.A., and Michael P. Walsh of Michael P. Walsh, P.A. West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
GROSS, C.J., STEVENSON AND CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.